DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 10/17/2020.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9, 16, 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed an ineligible mental process of making a selection amongst alternative options based on obtained information. Claim 1 recites select, based on the historical behavior, an application deployment environment for deployment of the application from among a container platform environment and a serverless computing environment; and recommend the selected application deployment environment for deployment of the application, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Claim 16 similarly recites determine, based on the first historical behavior, that a cost for operating the first application in a first deployment environment is likely to be less than a cost for operating the first application in a second deployment environment wherein each of the first deployment environment and the second deployment environment is a container-based deployment environment; and deduce, based on the determination, that the first deployment environment is a suitable deployment environment for deployment of the first application which describes drawing a conclusion from obtained information which also can practically be performed in the human mind.
The judicial exception is not integrated into a practical application nor are there additional elements which amount to significantly more. The claims begin with a step to receive/obtain historical behavior of an application information which amounts to mere data gathering (see MPEP 2106.05(g)) and only serves to add insignificant pre-solution activity to the judicial exception. The only remaining elements are that the steps are performed by “processor” in claim 1 and by execution of “instructions” in claim 16, which amounts to no more than mere instructions to apply the exception using a generic computer component. 
Claims 2-5, 17, and 20 further describe that the selection/determination is an assessment of cost factors (e.g. claim 2: assess, based on the historical behavior, a first cost of operating the application in the container platform environment; assess, based on the historical behavior, a second cost of operating the application in the serverless computing environment; and select the application deployment environment based on the first cost and the second cost) which does not preclude the determination(s) from being performed practically in the human mind and are similarly abstract.
Claims 6 and 7 further characterize the content and source of the historical information obtained which does not integrate the judicial exception into a practical application nor amount to significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Junior (US 2020/0133738 A1).

Claim 1:
Junior discloses the limitations as shown in the following rejections:
receive historical behavior (monitoring data) of an application (application/microservice/ function) that is to be deployed in an application deployment environment (cloud environment) (¶0019, 0022-0024, 0057-0061). 
select, based on the historical behavior, an application deployment environment for deployment of the application from among a container platform (Container as a Service (CaaS)) environment and a serverless computing (Function as a Service (FaaS)) environment (¶0029-0031, 0058, 0077-0081, 0121, 0188); e.g.: “The aim of the optimization is to come up with a move plan, if needed. A move plan is a map depicting, for an application, where each microservice resides and where each microservice should be moved. To accomplish this, the optimizer needs resource usage data and an optimization metric” (¶0077).
recommend (suggest/report move plan) the selected application deployment environment for deployment of the application (¶0112-0113, 0178).

Claims 6 and 7:
Junior discloses the limitations as shown in the rejections above. Junior further discloses wherein the historical behavior of the application comprises at least one of: a frequency of operation of the application; a time duration for which the application runs for each initiation of the application; a workload pattern of the application; a resource consumption pattern of the application; and statelessness of the application….monitor operation of the application over a predetermined time period to obtain the historical behavior (¶0024, 0057-0062, 0121, 0152-0160).

Claim 8:
Junior discloses the limitations as shown in the rejections above. Junior further discloses receive a response from a user to utilize the selected application deployment environment for deploying (deploying/migrating) the application in response to the recommendation; and deploy the application in the selected application deployment environment (¶0005, 0081, 0109-0113, 0178, 0024, 0030-0031, 0035, 0042).

Claim 9:
Junior discloses the limitations as shown in the rejections above. Junior further discloses wherein the application is part of a suite of applications (set of functions/microservices), and wherein the instructions are executable by the processor to: select an application deployment environment for each application of the suite of applications based on a historical behavior of the application; and recommend selected application deployment environment for each application of the suite of applications (¶0019, 0058, 0077-0081, 0112-0113, 0178, 0188).


Claims 16 and 20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Todd et al. (US 10,671,360 B1).

Claim 16:
Todd discloses the limitations as shown in the following rejections:
receive a request to deploy a first application (application function/FaaS step) in a container-based (serverless/FaaS) deployment environment (col. 1, li. 38-58) col. 4, li. 36-46; col. 6, li. 55-67; col. 7, li. 33-37; col. 9 li. 63 – col. 10, li. 4); 
obtain a first historical behavior (profiling information) of the first application, the first historical behavior comprising a frequency of operation of the first application and a runtime duration of the first application (col. 10, li. 23-39; col. 9, li. 13-31: “profiling of FaaS functions can be added to the code…dynamic program analysis of software code that measures…frequency and duration of function calls”).
determine, based on the first historical behavior, that a cost for operating the first application in a first deployment environment (cloud provider) is likely to be less than a cost for operating the first application in a second deployment environment wherein each of the first deployment environment and the second deployment environment is a container-based (FaaS/serverless) deployment environment; and deduce, based on the determination, that the first deployment environment is a suitable (optimal/most appropriate) deployment environment for deployment of the first application (col. 7 li. 13-43; col. 9, li. 32-48; col. 10, li. 40-67). Exemplary quotation:
“use cloud provider costs and capabilities 608 to provide a recommendation 610 for which cloud platform would be most appropriate to deploy of the translated functions. More particularly, the compiler 602 has access to the capabilities and costs of a variety of cloud providers for information such as, but not limited to, function call costs, network bandwidth costs, storage costs, etc…the compiler 602 supports different logical switches to influence the recommendations 610 and/or the code results 604. These switches can emphasize lowest-cost, highest-performance, or other types of constraints” (col. 7 li. 13-43).

Claim 20:
Todd discloses the limitations as shown in the rejections above. Todd further discloses  (FIG. 8; col 10, li. 16 – col. 11, li. 13; col. 7, li. 17-25) utilize a first costing model (costs and capabilities) of the first deployment environment  (cloud provider) and a second costing model of the second deployment environment (cloud provider), wherein the first costing model indicates a dependency of cost to be incurred for hosting the first application in the first deployment environment on the first historical behavior and wherein the second costing model indicates a dependency of cost to be incurred for hosting the first application in the second deployment environment on the first historical behavior.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Junior (US 2020/0133738 A1) in view of Leitner et al. (Modelling and Managing Deployment Costs of Microservice-Based Cloud Applications).



Claims 4 and 2:
Junior discloses the limitations as shown in the rejections above. Junior further discloses (¶0027, 0042-0048, 0097-0100, 0188; FIG. 5) the deployment system considers deployment alternatives in terms of both different cloud service providers (“Cloud Type”, e.g. AWS, MS Azure, GCP) in addition to environments (“Service Type”, e.g. CaaS, FaaS), and briefly discloses “optimizer can decide to move parts of an application among clouds in order to substantially optimize the application according to user defined optimization parameters (e.g., cost)” (¶0024); which at least suggests assessing the costs of operating the application in the different cloud environments of the providers. But is generally silent regarding specific optimization algorithms employed to select amongst deployment environments  (¶0083)1 and does not specifically performing cost comparison as recited in claims 2 or 4.
Leitner, however, discloses methods to create “CostHat”, a “model of the deployment costs of Microservice-based applications…that use canonical instance-backed (container platform) Microservices, as well as ones that are implemented on top of AWS Lambda (serverless computing) or similar services” (pg. 173, sect. 7 (text) inserted), wherein CostHat incorporates (pg. 168; pg. 166-167, § 2.2) a separate service cost function for each of the container platform (instance-backed) and the serverless (Lambda) deployment environments, and where cost and workload parameters of the model are based on historical behavior of an application that is to be deployed (“inward-facing workload…This parameter needs to be either predicted based on previous workloads, or assumed for what-if analysis (pg. 168, col. 2)…Assuming some historical executions of the application, all of these cost parameters are readily available” (pg. 170, Table I).
Leitner further discloses (pg. 169-170, § 4–4.3, Fig. 7-8, and Table I; pg. 172, col. 2; pg. 165, Abstract and sect. I, para. 3-4) a core functionality provided by CostHat is ‘what if’ analysis to assess cost impacts of a variety of potential scenarios, such as “how the costs would increase under increased inward-facing workload, increased cloud instance prices, or migration to a different cloud provider or instance type for an instance-backed Microservice” (pg. 169, sect. 4.2) and accordingly discloses assess  a first/second/third cost of operating the application in the container platform/serverless environment of a first/second cloud service provider; and select the application deployment environment based on the first/second/third cost.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Junior’s microservice deployment system with Leitner’s deployment cost model because it provides an efficient mechanism to evaluate the cost of deployment alternatives and predict hosting costs (Leitner pg. 165; pg. 169, § 4.2; pg. 172, col. 2, last para.) a thus accelerating Junior’s optimization (Junior ¶0024, 0083).

Claim 3:
The combination of Junior/Leitner discloses the limitations as shown in the rejections above. The combination of Junior/Leitner further discloses to recommend the selected application deployment environment, the instructions are executable by the processor to publish the first cost and the second cost (see at least Junior move-plan suggestion/report (¶0112-0113, 0178) in view of Leitner ‘what-if’ cost analysis (pg. 169-170, § 4–4.3, Fig. 7-8; pg. 165, § 1, para. 3).

Claim 5:
The combination of Junior/Leitner discloses the limitations as shown in the rejections above. Leitner further discloses (pg. 168) wherein, to assess the first cost and the second cost, the instructions executable by the processor to: utilize a first costing model (instance-backed service cost model/ function, Equation 6) and a second costing model (lambda-backed service cost model/function, Equation 4), wherein the first costing model indicates a dependency of cost to be incurred for hosting the application in the container platform environment on an expected behavior (workload) of the application, wherein the second costing model indicates a dependency of cost to be incurred for hosting the application in the serverless computing environment on the expected behavior of the application, wherein the expected behavior is determinable based on the historical behavior. Exemplary quotation
“The concrete form of a service cost function depends on whether the service is lambda- or instance-backed…deployment costs for an endpoint of a lambda-based Microservice are linearly dependent on the number of requests, as defined in Equation 4...we can now define a cost function for an instance-backed Microservice (Equation 6) (pg. 168, § 2.4.2)…the service cost models defined in Section 2.4.2 now allows us to calculate the total deployment costs for a system in a time period ζ. As a precondition, we need to establish the expected inward-facing workload…This parameter needs to be either predicted based on previous workloads, or assumed for what-if analysis” (pg. 168, § 2.4.3).

Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Junior (US 2020/0133738 A1) in view of Formanek et al. (WO 2020/207595 A1).

Claim 10: 
Junior discloses the limitations as shown in the following rejections:
A method comprising: monitoring a pattern of operation of an application (application/ microservice/function) in a predetermined time period…selecting, based on the pattern of operation, an application deployment environment for the application from among a container platform (Container as a Service (CaaS)) environment and a serverless computing (Function as a Service (FaaS)) environment (¶0019, 0022-0024, 0057-0061, 0077-0081, 0121, 0179).; and
 deploying (deploying/migrating/moving) the application in the selected application deployment environment (¶0081, 0188, 0024, 0035, 0042)
Junior briefly discloses (¶0021-0022, 0060-0061) basic exemplary metrics (e.g. resource usage, cost) which are monitored and used to optimize the deployment locations of applications, but is generally silent regarding specific monitored metrics optimization algorithms employed to make the selection2 and does not specifically disclose the pattern of operation comprising at least one of: a number of times the application is operated in the predetermined time period; a runtime duration of the application for each initiation of the application; and workload pattern of the application in the predetermined time period.
Formanek, however, discloses an analogous method to perform and optimization cycle for where “CCD [cloud computing deployment] modifications are performed for optimization execution of the serverless application in the runtime environment 402 by dynamically distributing its application functions across FaaS and CaaS platform types” (pg. 12, li. 19-33). Formanek further discloses (pg. 4, li. 1-9; pg. 13, li. 27 – pg. 14, li. 10; pg. 10, li. 29-38) monitoring a pattern of operation of an application (application/functions) in a predetermined time period the pattern of operation comprising at least one of: a number of times the application is operated (requested/called) in the predetermined time period; a runtime duration of the application for each initiation of the application; and workload pattern:
“Runtime measurements on function execution and data access statistics…such measurements may contain: average function duration, function call rate and function inbound bandwidth, average rate/ratio of downstream invocations and bandwidth…average data access rate and bandwidth of read/write accesses” (pg. 13-14)

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Junior’s microservice deployment system with Formanek’s cloud deployment optimization “optimized CCD layouts for serverless applications can be provided that improve application performance and/or reduce operational costs beyond the capabilities of existing optimization tools by optimizing across FaaS and CaaS platform types.” (pg. 18) and because it represents the application of a known optimization technique to Junior’s deployment system which is ready for improvement (Junior ¶0083) to yield predictable results. 

Claims 11 and 12:
The combination of Junior/Formanek discloses the limitations as shown in the rejections above. Regarding claims 11 and 12, Junior/Formanek each disclose a hybrid-cloud where application services are proactively distributed between FaaS and CaaS environments; Formanek discloses (pg. 4, 13, 18) that applications may be associated with requirements, performance targets, and/or constraints  which can control FaaS/CaaS selection, and detects violations can similarly lead to migration (pg. 12, li. 15; pg. 14, li. 21), but do not describe any of the listed factors in claims 11 and 12 as affecting the distribution. 
However, Examiner takes Official Notice that each of the application characteristics listed in claims 11 and 12 are well-known in the art as attributes which either preclude FaaS deployment or are strongly indicative of FaaS/serverless unsuitability: 
the runtime duration being greater than a runtime threshold: FaaS platforms employ a hard timeout and forcibly aborts running functions whose execution time exceeds the timeout. Any app which always exceeds the timeout duration is nonfunctional in a  serverless platform.
the number of times the application is operated in the predetermined time period being greater than an operation threshold…and the workload pattern of the application being stable. It is well understood that one of the greatest advantages of FaaS applications is their ability to ‘scale to zero’ and be entirely inactive when there is no pending work. They thus reach their best performance relative to containers/VMs for bursty, intermittent, and unpredictable workloads, but lose this key benefit given a large uniform, consistent workload at which point a serverful container becomes the cost efficient option ( see also Formanek “Faas platforms are efficient in scenarios that do not justify continuously running containers”; pg. 1, li. 33-34)
selecting the container platform environment as the deployment environment in response to the application being a stateful application. The FaaS model is inherently stateless. Any application which requires the ability to retain state between invocations (i.e. stateful) is inoperable on a serverless FaaS platform.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention for Junior/Formanek to select the container platform environment as the deployment environment in response to… the runtime duration being greater than a runtime threshold and/or in response to the application being a stateful application to ensure that the application is able to execute properly, and/or in response to the workload pattern of the application being stable to reduce costs.

Claim 13:
The combination of Junior/Formanek discloses the limitations as shown in the rejections above. Junior further discloses receiving a data center input indicating a data center (region, cloud) in which the application is to be deployed; and deploying the application in the selected application deployment environment in the indicated data center (¶0039-0048, 0005, 0030, 0035).



Claim 15:
The combination of Junior/Formanek discloses the limitations as shown in the rejections above. Furthermore, Formanek discloses: 
receiving a first/second costing model of the container platform/serverless environment (“dedicated cost models of FaaS and CaaS”), the first/second costing model indicating a dependency of cost to be incurred for hosting the application in the container/serverless platform (CaaS/FaaS) environment on the pattern of operation of the application (pg. 4, li. 16-30; pg. 13, li. 18-30; pg. 18, li.9-26);
“the at least one requirement may be set by a platform operator of the target platform type (e.g., FaaS or CaaS). In some cases, one requirement resulting from the cloud computing platform type may be cost-based. Each cloud computing platform type may have a dedicated cost model and the requirement may define that the deployment costs of the serverless application are to be optimized (e.g., minimized).”

assessing a first/second cost for operating the application in the container/serverless platform environment based on the first/second costing model and the pattern of operation of the application; and selecting the application deployment environment based on the first cost and the second cost (pg. 4, li. 16-30; pg. 13, li. 18-30; pg. 18, li.9-26).
“Dynamic optimization ensures that a serverless application can dynamically adapt to changing hardware (e.g., when instantiated in a different edge of a distributed computing, DC, system) or to changing input characteristics, without the need of rewriting the program code. Also, dedicated cost models of FaaS and CaaS implementations can be taken into account in a requirement to optimize overall deployment costs of a serverless application.”

See additionally Junior ¶0024: “an application scheduler/optimizer, the application scheduler/optimizer can decide to move parts of an application among clouds in order to substantially optimize the application according to user defined optimization parameters (e.g., cost).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Junior (US 2020/0133738 A1) in view of Formanek et al. (WO 2020/207595 A1) in further view of Lam et al. (US 11,256,552 B1).

Claim 14:
The combination of Junior/Formanek discloses the limitations as shown in the rejections above. Junior further discloses (¶0021-0022, 0056-0061) monitoring a pattern of operation comprises a resource consumption pattern of the application. The combination of Junior/Horovitz does not specifically disclose determining, based on the resource consumption pattern, a size of the container to be instantiated for deploying the application; and deploying the application in a container having the determined size.
Lam, however, discloses an analogous serverless architecture which employs a method “for determining sizes associated with computational resources and allocating the optimal available resources having the determined sizes to a serverless execution entity/container for executing a computing function” (col. 22, li. 60-65); the method including monitoring a resource consumption pattern of the application and determining, based on the resource consumption pattern, a size of the container to be instantiated for deploying the application; and deploying the application in a container having the determined size (col. 22, li. 12 – col. 23, li. 25; and FIG 7).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Junior/Formanek to employ Lam’s container sizing method because it “advantageously avoids unnecessary and cumulative costs resulting from oversized resources as well as long response times resulting from undersized resources” (col. 3, li. 4-10).


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Todd  (US 10,671,360 B1) in view of Black (Hybrid serverless and virtual machine deployment model for cost minimization of cloud applications).

Claim 17:
Todd discloses the limiations as shown above. Todd further discloses the first application (FaaS step/function) is part of a suite of applications (multi-step FaaS process/function chain) (see at least col. 4, li. 37-46; col. 5, li. 41-55; col. 6, li. 18-39; FIG. 7).Todd further discloses wherein the instructions are executable to: determine, from among the first deployment environment and the second deployment environment, a suitable deployment environment for each application of the suite based on a historical behavior of the application; compute an expected cost to be incurred for deploying the suite of applications based on cost to be incurred for deploying each application of the suite in its respective suitable deployment environment (see at least Col. 7, 13-48; col. 9, li. 18-67) 
“compiler 602 has access to the capabilities and costs of a variety of cloud providers for information such as, but not limited to, function call costs, network bandwidth costs, storage costs, etc. The compiler 602 can then examine each FaaS step (e.g., 502-1, 502-2, 502-3 and 502-4) and determine a “best-fit” cloud for that step. If the next step would be best executed on a separate cloud, the compiler 602 is configured to factor in potential data movement and transfer costs as well. The compiler 602 can output a recommendation report which details which steps are best registered on which clouds at what costs, performance, etc. Thus, the recommendations can be automatically implemented, provided to the application developer to confirm before implementing, or some combination thereof” (col. 7).

Todd further discloses (col. 4, li. 51-56) that conventionally cloud users were limited to a single cloud only for deploying FaaS function chains, but Todd does not disclose displaying cost information for single cloud deployments and does not disclose compute a first aggregated cost to be incurred for deploying each application of the suite in the first deployment environment; compute a second aggregated cost to be incurred for deploying each application of the suite in the second deployment environment..
However, the value of considering the costs of single cloud deployments relative to multi-cloud deployments was known, as evidenced by Black directed to finding the “optimal deployment strategy to handle load cost-efficiently using a combination of FaaS- and VM-based instances” (pg.4). Black’s method including (pg. 62-63) compute a first aggregated cost to be incurred for deploying each application of the suite in the first deployment environment (FaaS); compute a second aggregated cost to be incurred for deploying each application of the suite in the second deployment environment (VM); and publish the expected cost (hybrid deployment), the first aggregated cost, and the second aggregated cost disclosing a “Table 5.3: Cost comparison of a full FaaS, hybrid and full VM-based deployment solutions in USD on AWS Lambda for the different load distributions with 115.200 requests in total....The hybrid deployment strategy always finds the most cost-efficient deployment strategy. As already stated in the previous sections, an VM-based approach is best for constant load, an FaaS-based approach is best for bursty and periodic loads, a hybrid deployment model is advisable for spiky loads” (pg. 62).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Todd to display the costs of alternative deployment possibilities as taught by Black to allow the developer to make informed decisions and identify the optimal deployment strategy (pg. 4).

Claim 18:
The combination of Todd/Black discloses the limitations as shown above. Todd further discloses receive approval for the expected cost from an administrator of the suite of applications; and deploy each application of the suite in its respective suitable deployment environment (col. 11, li. 1-14; col. 7, 22-31; col. 9, li. 30-48)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Todd  (US 10671360 B1) in view of Black (Hybrid serverless and virtual machine deployment model for cost minimization of cloud applications) in view of Formanek et al. (WO 2020/207595 A1).

Claim 19:
The combination of Todd/Black discloses the limitations as shown above. The combination of Todd/Black does not specifically disclose the limitations of claim 19.
Formanek, however, discloses an analogous cloud computing deployment (CCD) control system  wherein, upon deploying the applications of the suite (“initial CCD”), the instructions are executable by a processing resource to: monitor (take measurement) an actual cost incurred for hosting the suite of applications; compare the actual cost with the expected cost (performance target); and determine, in response to a difference (performance target violation)between the actual cost and the expected cost (as part of optimization cycle to create modified), whether an application of the suite is to be deployed in a deployment environment different than its current deployment environment in at least (pg. 3, li. 30-37; p pg. 15, li. 1-23; col. 13, li. 18-30; pg. 18, li. 19-26) disclosing “in response to a measurement in the runtime environment 402 for the initial CCD 120 being indicative 15 of violation of a performance target (defined, e.g., as a performance threshold)… optimization cycle for CCD modification is triggered in step S502 periodically, automatically in case a measurement yields that a performance threshold is 30 exceeded,” (pg. 12, li. 10-30)... Requirements in the form of application performance targets. Such targets…Total cloud computing resources, or costs” (col. 13, li. 18-30).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Todd’s FaaS deployment system with Formanek’s cloud deployment optimization “optimized CCD layouts for serverless applications can be provided that improve application performance and/or reduce operational costs beyond the capabilities of existing optimization tools by optimizing across FaaS and CaaS platform types.” (pg. 18). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20210004253 A1 is directed to container size limiting.
US 11256552 B1, US 20190188049 A1, and US 20180300173 A1 are directed to scheduling and resource management in serverless environments.
US 20190349447 A1 discloses a FaaS gateway.
Each of: “Optimizing Latency Sensitive Applications for Amazon’s Public Cloud Platform” “FaaSter, Better, Cheaper: The Prospect of Serverless Scientific Computing and HPC”, “FaaStest - Machine Learning Based Cost and Performance FaaS Optimization” are directed to dynamic FaaS function deployment.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
06/02/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        












    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “The optimization algorithm used to create the move plan is outside the scope of the present disclosure. Off-the-shelf algorithms can be used, or new algorithms can be created, as would be apparent to a person of ordinary skill in the art. Generally, an optimization algorithm can be plugged into the disclosed multi-cloud framework, as the needed parameters for such algorithms are readily available” (¶0083).
        2 “The optimization algorithm used to create the move plan is outside the scope of the present disclosure. Off-the-shelf algorithms can be used, or new algorithms can be created, as would be apparent to a person of ordinary skill in the art. Generally, an optimization algorithm can be plugged into the disclosed multi-cloud framework, as the needed parameters for such algorithms are readily available” (¶0083).